Citation Nr: 9932678	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  He died in March 1996.  The appellant is the mother of 
the veteran's son and she is pursuing a claim on his behalf.


REMAND

This claim is well grounded.  38 U.S.C.A. § 5107 (West 1991).  
That is, this claim is plausible.

In this case, the cause of the veteran's death in 1996 was 
indicated on his death certificate as metastatic cancer 
melanoma, due to or as a consequence of multiple myeloma 
metastatic to the brain, due to or as a consequence of 
residuals of chemotherapy for malignant lung, liver, and 
spleen melanoma.  An autopsy was not performed.

The veteran served as a Marine in Vietnam.  As such, if he 
developed multiple myeloma a rebuttable presumption arises 
that it developed as a result of exposure to Agent Orange or 
other herbicides.  38 C.F.R. §§ 3.307, 3.309 (1999).  Hence, 
as multiple myeloma is a presumptive disorder, the appellant 
argues that the veteran's death certificate raises a 
presumption that he was exposed to Agent Orange and that 
service connection for the cause of the veteran's death is 
warranted.  

Opposing this view are clinical records created prior to 
death which reveal absolutely no treatment for multiple 
myeloma, as well as the opinion of a rating board physician 
who concluded that the death certificate is erroneous.  
Finally, the veteran's initial clinical presentation of his 
illness did not mirror the traditional presenting symptoms in 
a case of multiple myeloma.   

Unfortunately, all of the medical records pertaining to the 
veteran's care prior to his death have not been secured and 
added to the claims folder.  Hence, further development is in 
order.  Secondly, in view of the conflict between the record 
and the death certificate the Board concludes that this file 
should be reviewed by an oncologist.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Omaha and 
Grand Island  VA Medical Centers and 
request that they provide photocopies of 
any medical care provided between August 
1995 and March 1996.

2.  The appellant should identify any 
other medical care provider who treated 
the veteran between 1995 and his death.  
Thereafter, the RO should take 
appropriate action to secure any 
pertinent medical records which are not 
currently of record.

3.  The RO should attempt to contact Nina 
Spalek, M.D., of the VA Medical Center in 
Grand Island, Nebraska, and request that 
she provide a written statement 
explaining why she concluded that 
multiple myeloma was a cause in the 
veteran's death.  If Dr. Spalek needs to 
review the claims folder it must be 
provided to her.  If Dr. Spalek cannot be 
located that fact must be documented in 
the claims folder.

4.  Thereafter, the claims folder and all 
records received should be referred to a 
board certified oncologist.  The 
oncologist must review all of the 
evidence of record, and thereafter 
conclude whether it is at least as likely 
as not that multiple myeloma played a 
role in the veteran's death.  A complete 
rationale must be provided with any 
opinion.  The opinion report should be 
typed.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  Presenting symptoms and signs of multiple myeloma include bone pain, back pain, weakness from anemia, 
recurrent infection, hypercalcemia, and azotemia.  Asymptomatic patients are sometimes identified by the 
presence of proteinuria in the absence of hypertension, or the presence of increased total serum protein on a 
multichemistry profile.  Sydney E. Salmon, Plasma Disorders, in CECIL TEXTBOOK OF MEDICINE 1026-29 
(James B. Wyngaarden and Lloyd B. Smith eds., 1988 ).  In contrast, the veteran's presentation was the 
finding of a lump under his armpit, and a discolored lesion under a fingernail.

